Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “...a pressure cap defining a pressure chamber and a plurality of pressure chamber exit orifices, wherein the pressure cap is positioned proximate the head and includes an alignment spacer defined on the head; supplying a liquid to the multi-orifice spray device via a liquid duct of the multi-orifice spray device, wherein the liquid passes from the liquid duct to the plurality of liquid supply channels of the head; supplying a gas to the multi-orifice spray device via a gas duct of the multi-orifice spray device, wherein the gas passes from the gas duct to the pressure chamber of the pressure cap; and expelling the liquid and the gas through the plurality of pressure chamber exit orifices, wherein the plurality of pressure chamber exit orifices are positioned proximate a plurality of liquid supply channel exit openings such that the gas and the liquid interact and form an atomized spray of the liquid; and treating the seeds with the atomized spray…” in claim 10 and the claim limitations of “…a pressure cap defining a pressure chamber and a plurality of pressure chamber exit orifices, wherein the pressure cap is positioned proximate the head and includes an alignment spacer defined on the head; mounting the multi-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643